Order entered December 5, 2019




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-19-00048-CV

                      ADRIAN BOOKER AND NICOLE SMITH, Appellants

                                             V.

                              ANISSA MAHMOUDI, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Collin County, Texas
                            Trial Court Cause No. 003-01795-2018

                                         ORDER
        Before the Court is appellant Adrian Booker’s October 31, 2019 motion for rehearing.

Appellee is requested to file a response to Booker’s motion, if any, within TEN DAYS of the

date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE